DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 4-23 in the reply filed on 10/13/21 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-9, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith [US 20170148579] in view of Ding [US 20190119812] and Arai [US 20070054051]. 
	Claim 1: Snaith teaches a two-step deposition process for perovskite [title; abstract], where the method comprises: heating a metal halide (metal cation and anions [0185-0188]) [0195] in a first source tube (crucible) [0163], wherein the metal halide is heated to a temperature [0163] and a pressure of equal or more than 1mbar (0.75Torr, 7.5x10-1Torr) [0157] to produce a sublimated metal halide (vapor of the first precursor) [0157] and forming a metal halide coated substrate [0073] and heating an organic halide in a second source tube (crucible) to a temperature [0168] such as 150 degrees C [0254] and at a pressure of equal or more than 1mbar (0.75Torr,  7.5x10-1Torr) [0171] to produce a sublimated organic halide (sublimated second precursor) [0171-0176] and flowing a (second) carrier gas to expose the metal halide-coated substrate to the sublimated organic halide [0171-0177] to thereby form the perovskite film [abstract]. Although Snaith does not explicitly teach the vapor temperature and pressure of the first precursor, Snaith does teaches the mean free path of the vapor is calculated based upon temperature and pressure [0180]. Therefore, it would have been obvious to one of ordinary skill in the art to optimize the temperature at which the first precursor was heated through routine experimentation so as to better control the mean free path of the first precursor vapor. However, Snaith does not explicitly teach flowing a first carrier gas from an inlet through a first source tube to carry the 
	Ding teaches gas carrying process can improve uniformity of the large area film in comparison to thermal evaporation, and can be controlled easily and has good repeatability in comparison to spin coating and thermal spray [0005]. Therefore, it would have been obvious to one of ordinary skill in the art to provide carrier gases to the first and second precursors so as to improve uniform coating of the substrate. Ding further teaches heating the lead iodide precursor tube to 320 degree C [0058], where a prima facie case of obviousness exists when the claimed range and prior art range do not overlap but are close enough such that one skill in the art would have expected them to have the same properties See in Re Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide heating of the source within the claimed range since Ding teaches heating the source up to that temperature so as to achieve temperature stability. 
However the prior art does not appear to teach supplying the carrier gas through a source tube to carry the precursor vapor to the substrate. Arai is provided.
Arai teaches a deposition device with an evaporation source [abstract], wherein the source and carrier gas are supplied to a cylinder cell (source tube) that is carrier to the process chamber [Fig. 5, 0096]. It would have been obvious to one of ordinary skill in the art to supplying the precursors through a source tube or cylinder cell as taught by Arai, since the cylinder cell can be temperature controlled such that clogging can be reduced [0097]. 
Although the prior art does not explicitly teach the carrier gas pressure is within the claimed range, since Snaith teaches the precursor gas being supplied at the claimed range, it would have been obvious to one of ordinary skill in the art to provide the inert gas at the same pressure range in order to supply the precursor gas at the same pressure output. 
2.
	Claims 6-7: Snaith teaches the organic halide is methylammonium iodide (MAI) [0032].
	Claims 8-9: Ding teaches the carrier gas can be argon (Ar) [0045].
	Claims 12-13: although Snaith does not explicitly teach the first and second pressures is about 10 Torr, Snaith does teaches the pressure affects the mean free path of the vapor is calculated based upon temperature and pressure [0180]. Therefore, it would have been obvious to one of ordinary skill in the art to optimize the pressure of the first and second precursor routine experimentation so as to better control the mean free path of the first and second precursor vapors.
	Claims 14 and 18: although not explicit, it would have been obvious to one of ordinary skill in the art that since Snaith teaches sequentially exposing the substrate to the first and second precursor, a time duration would naturally occur for each exposure step. 
	Claims 15-16: Snaith teaches the substrate is exposed to the first precursor for about 1 minute to 1 hour [0164], where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I).
Claim 17: Snaith teaches the first layer of the first precursor can have a thickness of 100-500 nm [0165].   

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith in view of Ding and Arai as applied to claim 1 above, and further in view of Shim [US 20030037731].
	Teaching of the prior art is aforementioned, but does not appear to teach the substrate is fastened to a temperature controlled stage. Shim is provided.
	Claim 10: Shim teaches the substrate can be posited on the susceptor that has a heater [0032]. It would have been obvious to one of ordinary skill in the art to fasten the substrate to a susceptor with a heater so as to improve reaction rate [0032].
. 

Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith in view of Ding and Arai as applied to claim 1 above, and further in view of Kitazawa [Optical properties of organic-inorganic hybrid films prepared by the two step growth process].
	Teaching of the prior art is aforementioned, but does not appear to teach the time period of the first and second periods is the specific time range. Kitazawa is provided.
	Claims 14-16, 18-20: Kitazawa teaches exposure time may play an important role of film formation because the approach is based on layer by layer technique [pg 1036, col 2]. Kitazawa further teaches the deposition time can be at 60 s [pg 1037, col 1]. Although Kitazawa does not explicitly teach the first period is about 3 minutes, Kitazawa teaches the film thickness depends upon the deposition time of the first precursor [pg 1037, col 1]; therefore, it would have been obvious to one of ordinary skill in the art to increase the first period duration for a larger thickness. Kitazawa further teaches the second period time may be ranged from 0 to 600 s [pg 1037, col 1], where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I). It would have been obvious to one of ordinary skill in the art to modify the time exposure for the first and second precursor so as to better control and enhance the formation of the perovskite layer [pg 1036, col 2].
	Claim 17: Snaith teaches the first layer of the first precursor can have a thickness of 100-500 nm [0165].   
	 
21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith in view of Ding and Arai as applied to claim 1 above, and further in view of Qi [US 20170226641].
Teaching of the prior art is aforementioned, but does not appear to teach repeating the deposition cycle multiple times. Qi is provided.
Claim 21: Qi teaches the perovskite film can be multiple unit layers [abstract], and repeating the deposition cycles multiple times [0048], wherein each cycle can represent a unit layer [0057]; therefore, the amount of times the deposition cycle is depended upon the final desired thickness. It would have been obvious to one of ordinary skill in the art to optimize the number of deposition cycles to be within the claimed range so as to obtain a desirable final thickness of the perovskite film. It would have been obvious to one of ordinary skill in the art to provide a multilayer perovskite film, one would have been motivated to do so for advantages of uniformity with high crystallinity, efficient chemical reaction and better film growth speed [0040]. 

 Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith in view of Ding and Arai as applied to claim 1 above, and further in view of Qi2 [US 20170229647].
	Teaching of the prior art is aforementioned, but does not appear to teach the first source tube and second surface tube are oriented horizontally. Qi2 is provided. 
	Claim 22: Qi2 teaches the first source tube and second source tube are oriented horizontally [Fig. 1]. It would have been obvious to one of ordinary skill in the art to position the first and second source tubes in the horizontal orientation as taught by Qi2 so as to control the vapor flow of the precursors and circulate effectively in the housing [0031-0032]. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith in view of Ding and Arai as applied to claim 1 above, and further in view of Qi3 [US 20170268128].

 	Claim 23: Qi3 teaches to teach the roles of packing density and orientation, the substrates were loaded vertically [0067], where how the substrates are loaded and whether tightly packed or not affects the conversion to perovskite [0067]. It would have been obvious to one of ordinary skill in the art to provide the substrates in the vertical orientation so as to process the substrates in a batch operation [0067].

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of copending Application No. 16/842731 in view of Snaith in view of Ding and Arai. The copending application does not appear to teach specific pressure and temperature of claimed process, supplying the source via a source tube, and specific carrier gas source. Snaith, Ding and Arai are aforementioned, and further provided hereto.  
provisional obviousness-type double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANDY C LOUIE/Primary Examiner, Art Unit 1715